PER CURIAM:
Writ granted. The district court's grant of an out-of-time appeal and appointment of appellate counsel is vacated for failure to comply with State v. Counterman , 475 So.2d 336 (La. 1985) and La.C.Cr.P. arts. 924 - 930.7. The district court is directed to reconsider whether the applicant will be granted an out-of-time appeal after affording the State the opportunity to respond to the application. See La.C.Cr.P. art. 927(A). The matter is remanded for further proceedings consistent with this ruling.
GUIDRY, J., recused.
HUGHES, J., would deny.